 
 
I 
109th CONGRESS 2d Session 
H. R. 6355 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Carter introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To make funds available for program integrity purposes, including the data mining project, under the Federal Crop Insurance Act. 
 
 
1.Crop insurance program integrityFor fiscal year 2007, the Secretary of Agriculture may use not more than $3,600,000 of funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) for program integrity purposes, including the data mining project.   
 
